
	
		II
		110th CONGRESS
		1st Session
		S. 529
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To allow modified bloc voting by
		  cooperative associations of milk producers in connection with a referendum on
		  Federal Milk Marketing Order reform.
	
	
		1.Short titleThe Act may be cited as the
			 Democracy for Dairy Producers Act of
			 2007.
		2.Modified bloc
			 voting
			(a)In
			 generalNotwithstanding
			 paragraph (12) of section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c),
			 reenacted with amendments by the Agricultural Marketing Agreement Act of 1937,
			 in the case of the referendum conducted as part of the consolidation of Federal
			 milk marketing orders and related reforms under section 143 of the Agricultural
			 Market Transition Act (7 U.S.C. 7253), if a cooperative
			 association of milk producers elects to hold a vote on behalf of its members as
			 authorized by that paragraph, the cooperative association shall provide to each
			 producer, on behalf of which the cooperative association is expressing approval
			 or disapproval, written notice containing—
				(1)a description of the questions presented in
			 the referendum;
				(2)a statement of the manner in which the
			 cooperative association intends to cast its vote on behalf of the membership;
			 and
				(3)information regarding the procedures by
			 which a producer may cast an individual ballot.
				(b)Tabulation of
			 ballotsAt the time at which
			 ballots from a vote under subsection (a) are tabulated by the Secretary of
			 Agriculture, the Secretary shall adjust the vote of a cooperative association
			 to reflect individual votes submitted by producers that are members of,
			 stockholders in, or under contract with, the cooperative association.
			
